Case 1:18-cv-01019-MN Document 421 Filed 07/30/21 Page 1 of 2 PageID #: 18813




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

                                    )
ARCHERDX, LLC f/k/a ARCHERDX, INC.  )
and THE GENERAL HOSPITAL            )
CORPORATION d/b/a MASSACHUSETTS     )
GENERAL HOSPITAL,                   )
                                    )                C.A. No. 18-1019-MN
        Plaintiffs,                 )
                                    )                DEMAND FOR JURY TRIAL
        v.                          )
                                    )
QIAGEN SCIENCES, LLC, QIAGEN LLC    )
f/k/a QIAGEN, INC., QIAGEN BEVERLY, )
LLC f/k/a QIAGEN BEVERLY, INC.,     )
QIAGEN GAITHERSBURG, INC., QIAGEN )
GMBH, QIAGEN N.V. and JONATHAN      )
ARNOLD,                             )
                                    )
        Defendants.                 )

                     STIPULATION AND ORDER REGARDING
                 EXCLUSION OF CERTAIN EVIDENCE FROM TRIAL

      WHEREAS, the parties have conferred regarding their respective motions in limine that

will be submitted before trial in this case; and

      WHEREAS, in an effort to conserve the parties’ and the Court’s resources, and avoid

unnecessary motion practice and/or narrow the issues to be presented to the Court on motions in

limine, the parties have agreed not to raise or present certain evidence at trial relating to claims

that are no longer being pursued by Plaintiffs;

      NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by Plaintiffs

ArcherDX, LLC f/k/a ArcherDX, Inc. and The General Hospital Corporation d/b/a Massachusetts

General Hospital (collectively, “Plaintiffs”) and Defendants QIAGEN Sciences, LLC, QIAGEN

LLC, QIAGEN Beverly, LLC, QIAGEN Gaithersburg, LLC, QIAGEN GmbH, QIAGEN N.V.,

and Jonathan Arnold (collectively, “Defendants”), subject to the approval of the Court, that:
Case 1:18-cv-01019-MN Document 421 Filed 07/30/21 Page 2 of 2 PageID #: 18814




       1.      The parties will not offer testimony, evidence, or argument regarding the fact that

claims for trade secret misappropriation (Counts I, IV-VI), false advertising (Count III), deceptive

trade practices (Count IX), and tortious interference (Count X) (the “Dropped Claims”) were

previously asserted, but have been dropped by Plaintiffs.

       2.      The parties will not offer testimony, evidence, or argument that is solely relevant

to the Dropped Claims.

       3.      The parties will not offer testimony, evidence, or argument regarding the fact that

certain patent claims were previously asserted, but are not being pursued at trial.


Dated: July 30, 2021

  MCCARTER & ENGLISH, LLP                              POTTER ANDERSON & CORROON LLP

  By: /s/ Alexandra M. Joyce                          By: /s/ Stephanie E. O’Byrne
      Daniel M. Silver (#4758)                            David E. Moore (#3983)
      Alexandra M. Joyce (#6423)                          Bindu A. Palapura (#5370)
      405 N. King St., 8th Floor                          Stephanie E. O’Byrne (#4446)
      Wilmington, DE 19801                                Hercules Plaza, 6th Floor
      (302) 984-6331                                      1313 N. Market Street
      dsilver@mccarter.com                                Wilmington, DE 19801
      ajoyce@mccarter.com                                 Tel: (302) 984-6000
                                                          dmoore@potteranderson.com
      John W. Shaw (# 3362)                               bpalapura@potteranderson.com
      Jeff Castellano (# 4837)                            sobyrne@potteranderson.com
      Nathan R. Hoeschen (No. 6232)
      SHAW KELLER LLP                                 Attorneys for Defendants QIAGEN Sciences,
      I.M. Pei Building                               LLC, QIAGEN LLC f/k/a QIAGEN, Inc.,
      1105 North Market Street, 12th Floor            QIAGEN Beverly LLC, f/k/a QIAGEN Beverly,
      Wilmington, DE 19801                            Inc., QIAGEN Gaithersburg LLC, f/k/a
      (302) 298-0701                                  QIAGEN Gaithersburg, Inc., QIAGEN GmbH,
      jshaw@shawkeller.com                            and Jonathan Arnold
      jcastellano@shawkeller.com
      nhoeschen@shawkeller.com                         6225'(5('WKLVWKGD\RI-XO\
                                                       6225'(5('WKLVWKGD\RI-XO\
  Attorneys for Plaintiffs ArcherDX, LLC f/k/a
                                                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                       BBB
                                                         BBBBBBB
                                                              BBBBBBBBBB
                                                                      BBBBBBBBBBBBBBBBBBBBBBBBBBB
  ArcherDX, Inc. and The General Hospital
                                                        7KH+RQRUDEOH0DU\HOOHQ1RUHLND
                                                        7K
                                                         KH+RQR Q UDEOH0DU\HOOHQ1RUHLND
  Corporation d/b/a Massachusetts General
                                                        8QLWHG6WDWHV'LVWULFW-XGJH
                                                        8QLWHG G 6WDWHV 'LVWULFW -XGJH
  Hospital

                                                 2
